ON MOTION FOR REHEARING.
FARRINGTON, J.
Since the filing of a motion for rehearing by the appellants I have become convinced that the judgment in this case should not be affirmed, and that the opinion heretofore rendered is in conflict with decisions of the Supreme Court and the St. Louis 'and Kansas City Courts of Appeals.
That opinion, contains a statement which I do not think the record will bear out, which statement is as follows: “According to plaintiff’s evidence, the deceased shortly left this camp, going to the railroad and then south toward the trestle along the east side of *261the train while it was standing on the track opposite the camp, intending to cross over the trestle and visit a friend who lived somewhere beyond.”
That portion of the above excerpt from the statement of facts which I have italicized is the part that I think is not warranted by the record. The only evidence in the record bearing on the question as to where Starks was going is found in the testimony of James Willis, as follows: “When he left the camp the train was standing on the track and something like 100 feet from where the camp was. When he got to the train he went down the railroad track by the train. He told me that morning that he was going to a neighbor’s that lived on the railroad down there, he said he was going to go down there to see them and that he had met them somewhere and he was going back to see them, and I supposed that that was where he was where he was going. - When he left us I never noticed him very far down the track, and never paid any attention to his reeling. I saw him going down the -side of the track, and he walked off twenty or thirty steps down there and I never paid any more attention to him. He was going down by the side of the train. The next time I saw him was on the stretcher at the depot.”
The evidence of all the witnesses shows that Starks left the camp where he had assisted his father in unhitching the team and started toward the defendants’ railroad track, and that when he reached the' track he started down toward the rear of the train and was seen to walk for only a short distance in that direction by ■ any of the witnesses, other cars obstructing the view. We next hear of him through plaintiff’s witness who swore that while the caboose of the freight train was standing some 300 feet north and east of the trestle he saw a young man answering the description of Starks sitting on the railroad ties with his arm and head resting on the rail at a point about two rail lengths back of the standing caboose. This witness aroused him, called attention to the danger, and got him off the track and down the railroad embankment and left him. The witness says that the man then started *262staggering back up the embankment toward the track. No more is heard of Starks until several hours after this when his dead body is found on the far side of the trestle from where he was last seen, which, under the evidence, was some 600' feet from where he had been found sitting on the ties with his arm and head on the rail.
Under the evidence it is clearly and reasonably inferable that Starks started down the side of defendants’ track toward the caboose; 'that the man sitting or lying on the track about two rail lengths from the standing caboose was Starks; that he was killed by a collision with a railroad train on the trestle; and that it was the freight train along which he had walked, between six and seven o ’clock in the evening, that struck and killed him. All the witnesses for plaintiff agree that defendants’ train stopped for some little time, switching and backing the cars at this station, and that it had pulled in and stopped for some time before Starks was seen leaving the camp and going toward the train. He was never seen by any witness walking on the railroad track. After he was aroused and gotten off the track by the witness who found him there, he was never seen going toward the trestle by any of the witnesses. He may have walked out on the trestle before the train backed, but there is not a scintilla of evidence in the record that he did so other than that his body was found on the trestle several hours afterward. He may have caught the train as it was backing and attempted to ride and thus reached the point on the trestle where his body was found, but there is no testimony in the record to sustain this conjecture. To make my position clear, it is purely conjectural under this record to say that Starks walked on the trestle to the point where his dead body was found or to say that he rode there.
The whole theory of the plaintiff’s case is that there should be a recovery on the humanitarian doctrine. Plaintiff has shown with, reasonable certainty that it was the defendants’ freight train which was standing at Delta between six and seven o’clock in the evening that struck and killed Starks. This, how*263ever, is an inference to be drawn from tlie circumstances of the case rather than direct evidence of the fact. Plaintiff, in order to recover under the humanitarian doctrine, must also establish that Starks was on the trestle at or near the place where he was killed for a sufficient length of time that had a proper lookout been stationed on the rear of the train as it backed he would and should have been seen and the train stopped in time to save his life; and it is on this proposition that I think there is an utter dearth of evidence on which to base a finding that could- be said to have any foundation whatever. If Starks did walk on the trestle to the point of the collision, then I agree with the opinion heretofore rendered that he was at all times in peril where it was the duty of the defendants to see and save him; but where I differ with that opinion is that there is no evidence on which it can be legitimately found that Starks was ever at any time walking on this trestle, and this leads me to now dissent from the following sentence in the opinion: “Under the foregoing evidence we think the jury was warranted in finding that the deceased had passed the caboose and gone upon the trestle before the train backed up and that no trainman was then at the rear end of the train who could or did look out for a clear track or take steps to avert danger.” To so reason seems to me to base the finding, first, on an inference (and it is wholly inferential) that Starks was killed where he was found by defendants’ freight train, and then, having established that fact by an inference, to further infer from that that he was walking on the trestle. This is basing an inference on an inference, which as I construe the decisions in this State is not permissible. The only theory for a recovery advanced here is on a finding that Starks was walking on the trestle. I find no evidence in the record to justify a conclusion that he was walking on the trestle any more than to justify a conclusion that he caught the train as it backed, after he staggered up the embankment toward the track, and rode to the point on the trestle where his dead body was found.
*264Therefore, the opinion heretofore rendered in my judgment is in conflict with the rule announced in Warner v. Railroad, 178 Mo. 125, l. c. 134, 77 S. W. 67, and with the principle declared in, Smart v. Kansas City, 91 Mo. App. 586, l. c. 593, and Smillie v. St. Bernard Dollar Store, 47 Mo. App. l. c. 406; and that it is also in conflict with Hamilton v. Railway Co., 250 Mo. 714, 157 S. W. 622, and Whitesides v. Railroad, 186 Mo. App. 608, 172 S. W. 467, in that to make the defendants liable, the finding that Starks was walking on the trestle as the freight train was backing is basing an inference on an inference. The failure to make a liability in the cases of Hamilton v. Railway Co. and Whitesides v. Railroad, supra, and in Wilkerson v. Railroad, 140 Mo. App. 306, 124 S. W. 543, was because of the absence of evidence showing when the injured person got into the danger zone; and it seems to me that in our case it is just as important, to sustain a verdict in plaintiff’s favor, that the evidence be not speculative or conjectural as to how Starks got to the place on the trestle where his dead body was found. The reasoning in the cases last above referred to, on the failure to show when, seems to me to be pertinent to the question before us. I am in favor of granting a rehearing, and, if this be denied, ask that the case be certified to the Supreme Court for the reason that I deem the opinion rendered in conflict with the cases herein cited.
PER CURIAM. — An order having this day been entered overruling appellants’ motion for a rehearing, pursuant to the request of Farrington, J., in-a separate opinion filed, wherein he deems the controlling opinion in conflict with certain enumerated decisions of the Supreme Court and St. Louis and Kansas City, Courts of Appeals, this cause is certified to the Supreme Court .'or final determination under the provisions of section 6 of the Amendment of 1884 to article VI of the Constitution.